OPINION — AG — THE LANGUAGE OF ARTICLE X, SECTION 26 OF THE OKLAHOMA CONSTITUTION DOES NOT LEGALLY BIND SCHOOL DISTRICTS TO SPECIFIC PROJECTS FOR WHICH THE MONIES OF A BOND ISSUE MUST BE EXPENDED, AND TULSA SCHOOL DISTRICT NO. 1 WAS NOT BOUND BY THE LANGUAGE OF THE SPECIAL BOND ELECTION CONDUCTED NOVEMBER 4, 1969, TO EXPEND THE BOND PROCEEDS ON SPECIFIC PROJECTS. HOWEVER, OFFICIAL ACTS OF A SCHOOL BOARD AS REFLECTED IN RESOLUTION AND MINUTES OF THE BOARD LEADING UP TO AND INHERING IN THE BOND ELECTION CAN BE RELIED ON AS DISCLOSING THE PURPOSE FOR WHICH THE FUNDS ARE TO BE USED AND BE BINDING ON THE SCHOOL BOARD. A SCHOOL BOARD MAY ISSUE SCHOOL BONDS FOR A MORE SPECIFIC PURPOSE OR PROJECT PROVIDED THE SPECIFIC OR PROJECT FALLS WITHIN THE GENERAL PURPOSES PROVIDED BY LAW. PURSUANT TO HOUSE BILL NO. 1171, SCHOOL BOARDS WILL BE REQUIRED TO SPECIFY IN THE CALL OF THE ELECTION FOR A BOND ISSUE THE PURPOSE AND SPECIFIC PROJECTS FOR WHICH 70 PERCENT OF THE BOND PROCEEDS ARE TO BE EXPENDED. CITE: 70 O.S. 1971, [70-15-106] 15-106, 70 O.S. 1971 15-101 [70-15-101], 62 O.S. 1971 13 [62-13], ARTICLE X, SECTION 16 (MIKE D. MARTIN)